Title: Edward Everett to James Madison, 7 September 1830
From: Everett, Edward
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlestown Massts.
                                
                                 7 Septr. 1830.
                            
                        
                        
                        I beg leave to acknowledge, with Sincere thankfulness, the receipt of your favors of the 20th and 31st, with
                            the pamphlets accompanying the former, & the Exposition of the views entertained by you, on the subject of
                            Nullification, enclosed in the latter. The pamphlet containing the address of the general assembly to the People of
                            Virginia I had not before seen.
                        I am sincerely concerned to understand from Your letter of the 20th., that Your health has suffered from a
                            bilious attack this Summer, from which I hope You have recovered. Your kindness in taking the trouble to write to me,
                            under such circumstances, greatly increases the obligation. Be pleased to accept the assurance of my gratitude &
                            high respect.
                        
                        
                            
                                Edward Everett.
                            
                        
                    